Citation Nr: 0722742	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  96-29 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint stiffness, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for night sweats, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for eye trouble, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for nervous problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for temperament 
problems (claimed as anger), as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. § 
1117.

8.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

9.  Entitlement to service connection for stress, claimed as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117.

10.  Entitlement to direct service connection for a skin 
disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel







INTRODUCTION

The veteran served on verified periods of active duty from 
June 1969 to December 1970 and from October 1990 to May 1991.  
The veteran's DD-214 reflects that the veteran served in the 
Republic of Vietnam during the Vietnam Era and in Southwest 
Asia during the Persian Gulf War.  His DD-214 for the latter 
period of active service reflects that he had over 19 years 
prior active service, although most of that service has not 
been verified.  However, reserve service records indicate 
that the veteran enlisted in the United States Army National 
Guard (ARNG) in October 1975 and was transferred to the 
retired reserves in April 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1995 decision of the Nashville, Tennessee RO 
which denied the veteran's claims of entitlement to service 
connection for joint stiffness, night sweats, eye trouble, 
nerves, fatigue, memory loss, temperament problems (claimed 
as anger), and headaches, all pursuant to 38 C.F.R. § 3.317.  
In that same decision, the RO denied the veteran's claim of 
entitlement to service connection for "Agent Orange 
exposure."  The veteran filed a notice of disagreement (NOD) 
in February 1996 and the Nashville RO issued a statement of 
the case (SOC) in February 1996.  The veteran filed a 
substantive appeal pertaining to these issues (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) in June 1996.  
Thereafter, the RO continued the denial of the claims on 
appeal, as reflected in a December 1998 supplemental SOC 
(SSOC).  The claims file was then transferred to the Winston-
Salem, North Carolina RO, which most recently certified the 
appeal to the Board.

In an October 1999 Board decision, the Board initially 
reviewed the veteran's appeal and noted that the veteran had 
separate claims of service connection for a skin disorder; 
one, as due to herbicide exposure on a presumptive basis and 
a second claim as due to herbicide exposure, on a direct 
basis.  The Board then denied a claim for service connection 
for a skin disorder on a presumptive basis and remanded the 
claim for service connection for a skin disorder, to include 
as due to herbicide exposure, on a direct basis, and the 
various claims for service connection associated with Persian 
Gulf War service.  

In March 2003, the Board undertook additional development of 
the claims on appeal pursuant to the provisions of 38 C.F.R. 
§ 19.9 (2002) and Board procedures then in effect.  The 
veteran was notified of that development by letter of June 
2003.  In September 2003, the Board remanded these matters to 
the RO via the Appeals Management Center (AMC) for completion 
of the actions requested.  At that time, it was noted that 
the provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, had been held to be invalid.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

After completing the requested actions, the AMC continued the 
denial of the service connection claims on appeal (as 
reflected in a January 2007 SSOC) and returned the matters to 
the Board for further appellate consideration.

In April 2007, the veteran's representative, the North 
Carolina Department of Veterans Affairs, revoked its Power of 
Attorney to provide further representation on behalf of the 
veteran.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2. The veteran served in the Republic of Vietnam during the 
Vietnam Era and in Southwest Asia during the Persian Gulf War 
Southwest Asia Theater of Operations during the Persian Gulf 
War.

3.  The veteran's claimed joint stiffness, night sweats, eye 
trouble, nervous disorder, temperament (claimed as anger), 
stress, and headaches have been attributed to known clinical 
diagnoses (and not to undiagnosed illness or other medically 
unexplained multi-symptom illness); and there is no medical 
evidence of a nexus between an diagnosed disability to which 
these symptoms have been related and service.

4.  While the veteran has complained of fatigue and memory 
loss, objective medical evidence establishes that he has no 
current, chronic problems with fatigue or memory loss.

5.  There is no medical evidence of a nexus between the 
veteran's diagnosed skin disorders and his active military 
service, including presumed in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint stiffness, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2001-2006).

2.  The criteria for service connection for night sweats, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2001-2006).

3.  The criteria for service connection for eye trouble, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2001-2006).

4.  The criteria for service connection for nervous problems, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2001-2006).



5.  The criteria for service connection for fatigue, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2001-
2006).

6.  The criteria for service connection for memory loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2001-2006).

7.  The criteria for service connection for temperament 
problems (claimed as anger), as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. § 
1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2001-2006).

8.  The criteria for service connection for headaches, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2001-2006).

9.  The criteria for service connection for stress, claimed 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2001-
2006).

10.  The criteria for service connection for a skin disorder 
are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, letters dated in February 2001, March 2004, 
and May 2005 that were issued by the RO and AMC provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate these service connection 
claims, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  Regarding the Dingess/Hartman 
requirements, the Board notes that the veteran's status is 
not at issue, and the RO informed the veteran of the current 
disability and medical nexus requirements via the letters 
identified above.  In a March 2006 letter, the RO also 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations.

After the appellant was afforded opportunity to respond to 
notice identified above, the January 2007 SSOC reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, VA 
treatment records from the VA Medical Centers in Salisbury, 
North Carolina and Mountain Home, Tennessee, and the reports 
of June 1994, December 1994, March 1998, May 1998, June 1998, 
and November 2000 VA examinations.  Also of record are 
various statements submitted by the veteran or by his 
representative (on his behalf). 

As a final matter, the Board notes, as detailed in the 
December 2006 formal finding on the unavailability of 
records, that the RO made repeated efforts to obtain copies 
of active duty inpatient clinical records for claimed back, 
kidney, and foot complaints (not related to the current 
conditions on appeal) and properly concluded, based on the 
responses of multiple possible custodians of the service 
medical records, that further efforts to obtain any 
additional records would be futile.  See 38 C.F.R. § 
3.159(c)(2) (2006).  The veteran and his representative were 
informed of the RO's inability to obtain copies of claimed 
active duty inpatient clinical records in a December 2006 
letter.  The Board thus finds that no further action in this 
regard is not warranted.

In summary, in connection with the RO's consideration of the 
claims for service connection, the duties imposed by the VCAA 
have been considered and satisfied.  Through various notices 
of the RO, the veteran and his representative have been 
notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
these matters, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board does not have 
the authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

A.  Persian Gulf Claims

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. See 38 C.F.R. 
§ 3.317(a)(2).  The Board notes that the veteran was provided 
notice of the revised legal authority via the January 2007 
SSOC.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. § 
3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations).  See 71 Fed. Reg. 75669 (2006).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The veteran contends that his current joint stiffness, night 
sweats, eye trouble, nerves, fatigue, memory loss, 
temperament problems (claimed as anger), and headaches are 
related to his service in the Persian Gulf.  As the veteran 
served in the Southwest Asia Theater of Operations from 
November 1990 to April 1991, the Board finds that he is a 
Persian Gulf War veteran within the meaning of the applicable 
statute and regulation.  The Board must now determine whether 
the veteran's claimed problems are symptoms of undiagnosed 
illness or other qualifying chronic disability that became 
manifest either during the veteran's Persian Gulf War service 
or to a degree of 10 percent or more after separation from 
service.  

Following a review of the medical evidence of record in light 
of the above-noted criteria, the Board finds that the record 
does not provide a basis for service connection for any of 
the claimed conditions.  

1.  Joint Stiffness

Active as well as reserve service medical records reflect no 
complaints, treatment or diagnoses relating to any joint 
disability.

A post-service January 1994 VA examination report noted 
complaints of arthralgia and joint stiffness that started 
after separation from active service in October 1991.  The 
report of June 1994 VA Gulf War registry examination reflects 
an assessment of left knee synovitis.  An additional December 
1994 VA examination report noted complaints of 
polyarthralgias as well as shoulder and elbow pain.  The 
examiner assessed left acromioclavicular joint and bilateral 
trochanteric bursitis.  On March 1998 VA joints examination, 
the veteran complained of joint stiffness as well as painful 
elbows and knees.  VA X-ray reports dated in March 1999 were 
negative for the veteran's elbows and reflected degenerative 
changes in the veteran's knees.  The examiner indicated that 
no pathology was found in the veteran's elbows and listed a 
diagnosis of degenerative joint disease of the knees.  A 
November 1999 VA treatment note reflects the veteran 
complaint's of problems with joint pain in his bilateral 
elbows, right hand, bilateral knees, and left foot.

The veteran's joint complaints have been attributed to known 
clinical diagnoses, degenerative joint disease, synovitis, 
bursitis, and arthritis, and not to an undiagnosed disorder 
or medically unexplained multi-symptom illness.  
Consequently, service connection under the provisions of 38 
U.S.C.A. § 1117 is precluded.  Furthermore, the record 
presents no basis for a grant of service connection for 
degenerative joint disease, synovitis, bursitis, and 
arthritis.  There is no medical evidence of a nexus between 
these disabilities and the veteran's periods of service, and 
neither the veteran nor his representative has identified or 
alluded to the existence of any such evidence.

2.  Eye Trouble

Reserve service medical records dated in January 1975 reveal 
assessments of amblyopia and alternating simple myopia with 
presbyopia.  

The report December 1994 report of a VA Persian Gulf 
examination reflects the examiner's finding of pterygim.  On 
March 1998 VA eye examination, the examiner diagnosed 
pterygium, dry eye, chronic conjunctivitis, refractive error, 
and presbyopia.  In a report of a November 2000 VA 
neurological examination, the examiner indicated that the 
veteran had a lifetime of alternating exotrophia.  

The veteran's eye complaints have been attributed to known 
clinical diagnoses, pterygium, dry eye, chronic 
conjunctivitis, refractive error, exotrophia, and presbyopia, 
and not to an undiagnosed disorder or medically unexplained 
multi-symptom illness.  Consequently, service connection 
under the provisions of 38 U.S.C.A. § 1117 is precluded.  
Furthermore, the record presents no basis for a grant of 
service connection for any of these eye conditions.  
Refractive error of the eyes is not a disability within the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2006).  
Additionally, there is no evidence of a nexus between any 
diagnosed eye disability and the veteran's service, and 
neither the veteran nor his representative has identified or 
alluded to the existence of any such evidence.

3.  Nervous Disorder, Night Sweats, Temperament Problems, 
Stress

Service medical records reflect no complaints, findings, or 
diagnoses relating to any nervous disorder, night sweats, 
temperament problems, or stress.  On April 1991 Southwest 
Asia Demobilization/Redeployment Medical Evaluation report, 
the veteran indicated that he did not suffer from nightmares, 
insomnia, or recurring thoughts. 

The report of a January 1994 VA examination reflects the 
veteran's complaints of irritability, insomnia, and night 
sweats that began in January 1992.  Physical examination 
findings include a notation of PTSD.  On June 1994 and 
December 1994 reports of VA Persian Gulf examinations, the 
veteran complained of irritability, insomnia, intrusive 
dreams, night sweats, and impotence.  Physical examination 
findings dated in June 1994 include a notation of PTSD and 
the December 1994 examination report reflects a diagnosis of 
PTSD. 

The report of a May 1998 VA psychological evaluation reflects 
a diagnosis of anxiety disorder NOS (not otherwise 
specified).  On March 1998 VA psychiatric examination, the 
veteran complained of sleep disorder, nightmares, 
irritability, increased anxiety, difficulty with 
concentration, and problems with recent memory since Gulf War 
service.  In his June 1998 examination addendum, the examiner 
diagnosed anxiety disorder NOS with moderate psychiatric 
symptomatology and indicated that the veteran did not meet 
the criteria for a PTSD diagnosis.  Additional VA treatment 
records dated from November 1999 to April 2001 reflect 
findings of PTSD and major depression as well as subjective 
complaints of limited concentration, memory impairment, and 
nerves.

The veteran's complaints of nervous disorder, night sweats, 
temperament problems, and stress have been attributed to 
known clinical diagnoses-during the most recent VA 
examination, to anxiety disorder NOS-and not to an 
undiagnosed disorder or medically unexplained multi-symptom 
illness.  Consequently, service connection under the 
provisions of 38 U.S.C.A. § 1117 is precluded.  Furthermore, 
the record presents no basis for a grant of service 
connection for anxiety disorder or other diagnosed disability 
to which these symptoms have been attributed, such as major 
depression.  There is no medical evidence of a nexus between 
any such diagnosed disability and the veteran's service, and 
neither the veteran nor his representative has identified or 
alluded to the existence of any such evidence.

4.  Headaches

Service medical records-specifically, an October 1990 
medical history report-reflect complaints of frequent or 
severe headaches.  The physician noted that dry heat caused 
problems with veteran's sinuses with secondary headaches.  It 
was further indicated that the veteran had prescribed 
medications or noted problems at that time with headaches.  
The remaining service medical records note no treatment for 
or diagnoses of headaches. 

On June 1994 VA Persian Gulf examination, the veteran 
complained of constant occipital frontal headaches and the 
examiner noted a finding of rule out sinusitis.  In a 
December 1994 report of a VA Persian Gulf examination, the 
examiner listed a diagnosis of periorbital headaches.  In a 
report of a November 2000 VA neurological examination, the 
examiner noted a diagnosis of bilateral headaches for the 
duration of 8 to 9 years of stable intensity.  It was further 
indicated that the veteran's neurological examination was 
negative and that his headaches were caused by muscle 
tension.   

The veteran's headaches have been characterized as muscle 
tension headaches-a known clinical diagnosis-and not to an 
undiagnosed disorder or medically unexplained multi-symptom 
illness; hence, service connection under the provisions of 38 
U.S.C.A. § 1117 is precluded.  Furthermore, the record 
presents no basis for a grant of service connection for 
muscle tension headaches.  There is no medical evidence of a 
nexus between any such  diagnosed disability and the 
veteran's service, and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such evidence.

5.  Fatigue and Memory Loss

Service medical records reflect no complaints, findings, or 
diagnoses relating to fatigue or memory loss.  In an April 
1991 Southwest Asia Demobilization/Redeployment Medical 
Evaluation report, the veteran indicated that he did not 
suffer from fatigue.  

During a post-service January 1994 VA examination, the 
veteran complained of memory deficits as well as chronic 
fatigue that began in January 1992.  In the examination 
report, the physician noted that the veteran was intact 
neurologically and did not exhibit any apparent cognitive, 
affective, or perceptual disorders.  On December 1994 VA 
Persian Gulf examination, the veteran again complained of 
memory deficits, and on June 1994 VA Persian Gulf 
examination, the veteran complained of chronic fatigue.  
Physical examination findings included a notation of chronic 
fatigue syndrome. 

In a March 1998 report of VA chronic fatigue examination, the 
VA examiner noted that the veteran works full time, 
exercises, and gardens.  The examiner further indicated that 
the veteran was not found to have chronic fatigue syndrome.  
The reports of a March 1998 VA psychiatric examination and 
June 1998 addendum reflect the veteran's complaints of 
problems with recent memory since Gulf War service; however, 
the examiner noted that the veteran's memory appeared 
adequate.   

There is no objective medical evidence of any current, 
chronic memory loss or fatigue.  As such, service connection 
for any such problems cannot be established on any basis, to 
include as a manifestation of undiagnosed illness or 
qualifying chronic disability, under the provisions of 38 
U.S.C.A. § 1117.  The Board emphasizes, as indicated above, 
that Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence does not 
establish that the veteran has, at a minimum, symptoms 
representing a chronic disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

6.  All Persian Gulf Claims

In connection with each claim, the Board has considered the 
assertions advanced by the veteran and on his behalf on 
appeal.  However, the veteran cannot establish his service 
connection claims on the basis of his assertions, alone.  
While the Board does not doubt the sincerity of the veteran's 
belief that his current joint stiffness, night sweats, eye 
trouble, nervous disorder, stress, fatigue, memory loss, 
temperament (claimed as anger), and headaches are associated 
with military service, each of these claims turns on a 
medical matter-the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard have no probative value, 
and thus, simply do not constitute persuasive evidence in 
support any of the claims.  

For the foregoing reasons, the claims for service connection 
for joint stiffness, night sweats, eye trouble, nervous 
disorder, stress, fatigue, memory loss, temperament (claimed 
as anger), and headaches must be denied.  In arriving at the 
decision to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as competent, persuasive evidence does not support any of the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  Skin Disorder

As noted above, the Board has already been denied presumptive 
service connection for a skin disorder based on the veteran's 
presumed in-service herbicide exposure.

Notwithstanding presumptive service connection, service 
connection for a disability claimed as due to exposure to 
Agent Orange may be established by showing that a disability 
was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 
1113(b) and 1116, and 38 C.F.R. § 3.303.   As the veteran has 
not limited his claim for service connection for a skin 
disorder to Agent Orange exposure, alone, evidence of nexus 
between any current skin disability and any in-service injury 
or disease, to include Agent Orange exposure, may provide a 
basis for granting service connection.

Following a review of the medical evidence of record in light 
of the above-noted criteria, the record does not support a 
grant of service connection for a skin disorder on a direct 
basis.  

A November 1990 service dental treatment note reflects that 
the veteran complained of a heat rash on his back.  In an 
April 1991 Southwest Asia Demobilization/Redeployment Medical 
Evaluation report, the veteran indicated that he did not 
suffer from a skin infection.  Post-service medical evidence 
shows findings of tinea versicolor, iritigo of the back and 
shoulder, acne vulgaris, dermatomyocosis, and folliculitis in 
reports of VA evaluations dated in January 1994, June 1994, 
and December 1994.  In the December 1994 VA Persian Gulf 
evaluation report, the veteran indicated that he did not 
remember being sprayed with Agent Orange, that he worked in 
defoliated areas, that he was exposed to other herbicides and 
insecticides, and that he might have ingested food or drink 
contaminated by herbicides. 

Service medical records are devoid of any finding or 
diagnosis of a skin disorder.  Moreover, there is no 
competent medical opinion evidence that indicates any of the 
veteran's diagnosed skin disabilities are related to any 
incident of his military service, to include presumed in-
service herbicide exposure, and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such evidence.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions advanced in connection with the 
current claim.  The Board does not doubt the sincerity of the 
veteran's belief that his current skin disability is related 
to in-service herbicide exposure.  However, as indicated 
above, as the veteran is a layman without appropriate medical 
training and expertise, he simply is not competent to provide 
probative (persuasive) evidence on a medical matter, such as 
the diagnosis of a specific condition or opinion as to 
etiology of any such condition.  See Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186.

For all the foregoing reasons, the claim for service 
connection for a skin disorder, to include as due to 
herbicide (Agent Orange) exposure, must be denied.  In 
reaching this conclusion the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for joint stiffness, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.

Service connection for night sweats, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.

Service connection for eye trouble, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.

Service connection for nervous problems, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.

Service connection for fatigue, claimed as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, is denied.

Service connection for memory loss, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.

Service connection for temperament problems (claimed as 
anger), as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, is denied.

Service connection for headaches, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.

Service connection for stress, claimed as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117, is denied.



Service connection for a skin disorder, on a direct basis, to 
include as due to herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


